196 Pa. Superior Ct. 513 (1961)
Kusner, Appellant,
v.
Kusner.
Superior Court of Pennsylvania.
Argued September 19, 1961.
November 16, 1961.
*514 Before ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (RHODES, P.J., absent).
David B. Kusner, appellant, in propria persona.
No argument was made nor brief submitted for appellee.
OPINION PER CURIAM, November 16, 1961:
This is an appeal in propria persona by the husband-plaintiff in a divorce action from a decree in his favor granting him a divorce a.v.m. After successfully defending two divorce actions brought against him by his wife, the plaintiff brought an action against her on the ground of indignities and obtained a final decree.
The appellee did not appear in this Court, and no brief was filed on her behalf. It is difficult to determine from the appellant's oral argument and brief exactly what he seeks in this Court. After the granting of the divorce was approved by the court below, he apparently intended to use the divorce action to influence his wife's conduct in a case which he and his parents had brought to adopt his and his wife's child. Then, because he thought it would aid him in the adoption case, he had the final decree in divorce entered. *515 Now, if we understand his desire, he would like this Court to open the final decree and permit him to re-enter it at his will. By keeping the divorce case in this status, he hopes to be able to use it to influence his former wife to either renew the marriage or take such action relative to their child as he desires her to take. He has said in effect that he obtained the divorce to preserve the marriage. The law never intended that a divorce action should be used in the manner the appellant has used and intends to use this case.
Whatever his reason for doing so may have been, he did obtain through his own actions a final decree in divorce. The court granting the decree had jurisdiction. The law gives a plaintiff in a divorce action no right to appeal from a decree entered in his favor when the court entering the decree has jurisdiction. English v. English, 19 Pa. Superior Ct. 586 (1902). Law of Marriage & Divorce in Pennsylvania, Freedman, 2nd Edition, § 683.
Appeal is dismissed.